          Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO



    JAY CHRIS OLSON,
                                                        Case No. 1:21-cv-00066-BLW
                          Plaintiff,
                                                        INITIAL REVIEW ORDER BY
         v.                                             SCREENING JUDGE

    IDAHO DEPARTMENT OF
    CORRECTION,

                          Defendant.1


        The Clerk of Court conditionally filed Plaintiff Jay Chris Olson’s Complaint as a

result of Plaintiff’s status as an inmate.2 The Court now reviews the Complaint to

determine whether it should be summarily dismissed in whole or in part under 28 U.S.C.

§ 1915A. Having reviewed the record, and otherwise being fully informed, the Court

enters the following Order directing Plaintiff to file an amended complaint if Plaintiff

intends to proceed.




1
 It appears from the body of the Complaint that Plaintiff intended to name additional Defendants, such as
Rebekah Haggard and Rona Siegert. See Compl. at 3–4. Plaintiff is advised that he must clearly identify
all Defendants in the caption of the Complaint. Any individual or entity not so identified is not considered
a party to this action.
2
  Plaintiff’s claims in this action were previously severed from Plaintiff’s other case, Olson v. Idaho Dep’t
of Corr., Case No. 1:20-cv-00396-BLW. See Dkt. 2. The Court will address the Complaint’s claims of
inadequate medical treatment, asserted against IDOC and against Corizon Medical Services, in that
separate case. The Court will address only Plaintiff’s excessive force claims in this case.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 2 of 13




1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). And, a court is not required to comb through

a plaintiff’s exhibits or other filings to determine if the complaint states a plausible claim.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 3 of 13




3.     Factual Allegations

       Plaintiff is a prisoner currently incarcerated at the Idaho State Correctional

Institution (“ISCI”). On March 11, 2020, while in the prison infirmary, medical providers

treated Plaintiff with lactulose. Compl., Dkt. 1, at 6. Plaintiff states that the lactulose

caused severe diarrhea, and he needed to use the restroom frequently.

       At some point after Plaintiff was given the lactulose, non-defendant correctional

officer Sergeant Gould arrived to bring Plaintiff back to his cell. He asked Gould for a

wheelchair because, without one, he believed he would “mess” himself. Id. The male

nurse and the officer then “smirked.” Gould asked the nurse if Plaintiff had a wheelchair

memo, and the nurse said he did not think that Plaintiff did. Plaintiff “blurted out … I do

fucking too.” Id. at 7. Plaintiff apparently did have a wheelchair memo, but the nurse did

not realize this because he did not check the computer.

       Gould told Plaintiff to “watch [his] mouth,” to which Plaintiff responded that he

had “a freedom of speech right.” Gould gestured for Plaintiff to come forward, evidently

for transport from the infirmary. Plaintiff’s diarrhea then “hit [him] really bad and [he]

twisted to run” to a toilet; however, Plaintiff “only made it one step” and defecated on the

floor. Id.

       Gould called Plaintiff a “mother fucker” and told him to get his hands “on the

fucking wall.” Id. Plaintiff did not do so. Instead, Plaintiff ran down the hall to another

room where he knew there was a toilet. Plaintiff sat down on the toilet, but Gould used

mace on Plaintiff through the cracks in the door. Plaintiff then either lay on the floor and



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 4 of 13




was handcuffed or was “yanked” off the toilet and onto the floor. Id. at 7–8. Plaintiff

states he did not resist after that.

       Gould pushed Plaintiff from the medical unit without a wheelchair, having been

told by the nurse that Plaintiff did not have a wheelchair memo. On the way to Unit 8,

“the hole,” Plaintiff defecated several times in front of other inmates and felt “humiliated

and dehumanized.” Id. at 8.

       Plaintiff “was taken to A-4 cell, thrown to the floor and [his] clothes were cut off.”

Id. Plaintiff was confused and was just trying figure out “how everything went so

wrong.” Several staff members came to try to talk to Plaintiff at various times, but he

would not respond. Id.

       An unidentified guard told Plaintiff to come to the cell door and turn around to be

handcuffed—presumably to be moved elsewhere. Plaintiff did not do so, telling the guard

that “if [he] was just going there to be locked down [he] would stay” in the A-4 cell. Id.

Plaintiff refused to be moved and lay down on his bunk.

       A team of officers entered Plaintiff cell, grabbed him, and “slammed [him] into

the metal wall[,] cutting the left side of [his] face open.” Id. at 9. Plaintiff’s face was also

slammed off the bunk. An unidentified officer on the extraction team “repeatedly drove

his knee into [Plaintiff’s] back,” causing severe pain. Plaintiff was taken off the floor,

cuffed and shackled, and brought to Unit 16, where a non-defendant nurse evaluated

Plaintiff’s injuries. Id.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 5 of 13




       The nurse told Plaintiff he needed sutures and asked him if he would accept

medical help. He responded that he “didn’t dare open [his] mouth or [he] would get in

trouble.” Id. at 9. The unidentified leader of the extraction team said, “[W]e will take that

as a medical refusal” and placed Plaintiff in an empty cell. Plaintiff states that this officer

“abused [him] all over again” but does not describe any such abuse. Id.

       Plaintiff was left naked, in view of many inmates. He was terrified and humiliated.

Id. at 9–10. Plaintiff later learned that he had been placed on suicide watch. The next day

Plaintiff was taken back to Unit 8.

       Evidently as a result of the altercation with Gould or Plaintiff’s refusal to obey

officers’ instructions to move cells, Plaintiff lost all privileges for 68 days. He also

received additional classification points and was denied parole. Id. at 10.

       Plaintiff contends that the altercations with Gould and the extraction team

constituted excessive force in violation of the Eighth Amendment. Id. at 11. Plaintiff

seeks monetary, declaratory, and injunctive relief. Id. at 13–14.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Legal Standards for Excessive Force Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
           Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 6 of 13




acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a

constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 7 of 13




supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to

the rights of others.” Id. at 1205–09 (internal quotation marks omitted). A plaintiff may

seek injunctive relief from officials who have direct responsibility in the area in which

the plaintiff seeks relief. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d 1032,

1036 (9th Cir. 1999).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 8 of 13




conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       The Eighth Amendment protects prisoners against cruel and unusual punishments

and prohibits prison officials from using excessive force against inmates. “[T]he

subjective inquiry for excessive force claims ‘turns on whether force was applied in a

good faith effort to maintain or restore discipline or maliciously and sadistically for the

very purpose of causing harm.’” Bearchild v. Cobban, 947 F.3d 1130, 1140 (9th Cir.

2020) (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992). Because “corrections officials

must make their decisions in haste, under pressure, and frequently without the luxury of a

second chance, courts must afford prison staff “wide-ranging deference” in this analysis.

Id. (internal quotation marks omitted).

       Not every “malevolent touch” by a prison guard gives rise to an Eighth

Amendment claim. Hudson, 503 U.S. at 9; see also Johnson v. Glick, 481 F.2d 1028,

1033 (2d Cir. 1973) (“Not every push or shove, even if it may later seem unnecessary in

the peace of a judge’s chambers, violates a prisoner’s constitutional rights”). Therefore,

in addition to showing that prison officials used force maliciously and sadistically, a

prisoner asserting an excessive force claim must “objectively show that he was deprived

of something sufficiently serious.” Id. (internal quotation marks omitted). A court

considers five factors in analyzing whether the objective component has been met:

“(1) the extent of injury suffered by an inmate; (2) the need for application of force;



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 9 of 13




(3) the relationship between that need and the amount of force used; (4) the threat

reasonably perceived by the responsible officials; and (5) any efforts made to temper the

severity of a forceful response.” Furnace v. Sullivan, 705 F.3d 1021, 1028 (9th Cir. 2013)

(internal quotation marks omitted).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

       B.     The Complaint Does Not State a Plausible Excessive Force Claim

       Plaintiff’s excessive force claims are implausible for two reasons. First, the only

Defendant against whom Plaintiff asserts his excessive force claims is the IDOC—a state

entity. However, the Eleventh Amendment prohibits a federal court from entertaining a

suit brought by a citizen against a state or state entity absent a waiver of state sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver, nor

has Idaho itself waived its sovereign immunity for constitutional claims. Quern v.

Jordan, 440 U.S. 332, 342–44 (1979); Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012

WL 1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may

be sued pursuant to 42 U.S.C. § 1983, and a state is not considered a “person” under that

statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, Plaintiff

should omit the IDOC from any amended complaint.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 10 of 13




        Second, Plaintiff’s allegations do not raise a reasonable inference that any of the

officers acted sadistically and maliciously, for the very purpose of causing harm, when

they applied force on the two occasions described in the Complaint. See Bearchild, 947

F.3d at 1140. Plaintiff acknowledges that force was applied after Plaintiff (1) disobeyed

an order to place his hands on the wall, choosing instead to run away from Sergeant

Gould, and (2) refused to be voluntarily transferred from his cell. Sergeant Gould may

not have realized that Plaintiff was unable to make it to the toilet and could have

reasonably believed that Plaintiff intentionally defecated on the floor. It would have been

reasonable at that point for Gould to command Plaintiff to place his hands on the wall

and, once Plaintiff ran away, for Gould to catch up to Plaintiff and try to keep him under

control. As for the extraction team, because Plaintiff had refused to be transferred

voluntarily, it would have been reasonable for these officers to believe that the force

applied was necessary to extract Plaintiff from the cell.

        For these reasons, the Complaint does not state a plausible excessive force claim

under the Eighth Amendment.3




3
  In addition, Plaintiff should be aware that his claims of humiliation and verbal abuse are not actionable
under § 1983. See Oltarzewski v. Ruggiero, 830 F.2d 136 (9th Cir. 1987) (allegations that correctional
counselor told plaintiff that he would transfer him to a higher custody status unit if he tried to go to the
law library and that he would be sorry if he filed a class action suit were not actionable under § 1983);
Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (allegations that defendant “personally informed
plaintiff that if he never cut his hair and shaved his beard that he would lose what class he had and would
have a bad time at Wrightsville” and that defendant “verbally abused and threatened him for filing
grievances” did not constitute a constitutional violation); McFadden v. Lucas, 713 F.2d 143, 147 (5th Cir.
1983) (“While twenty-two officers armed with sticks and threatening demeanor may arguably be
excessive, we must, in the absence of physical abuse, concur with the lower court’s dismissal. The alleged
conduct, absent more, cannot be said to rise to the level of conduct which ‘shocks the conscience’”
(citation omitted)).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 11 of 13




5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 12 of 13




Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
         Case 1:21-cv-00066-BLW Document 3 Filed 02/12/21 Page 13 of 13




amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                                ORDER

        IT IS ORDERED:

        1.      The Complaint fails to state a claim upon which relief may be granted.

                Plaintiff has 60 days within which to file an amended complaint as

                described above. If Plaintiff does so, Plaintiff must file (along with the

                amended complaint) a Motion to Review the Amended Complaint. If

                Plaintiff does not amend within 60 days, this case may be dismissed

                without further notice. Alternatively, Plaintiff may file a Notice of

                Voluntary Dismissal if Plaintiff no longer intends to pursue this case.4

        2.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED without prejudice. Plaintiff may renew the request for counsel

                in an amended complaint.

                                                          DATED: February 12, 2021


                                                          _________________________
                                                          B. Lynn Winmill
                                                          U.S. District Court Judge


4
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not
count as a “strike” under 28 U.S.C. § 1915(g).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
